The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 1 is objected to because at line 2, “comprising” should be --comprising:-- so that it is clear that this occurrence of the term “comprising” is the claim transition. 
Claim 1 is objected to because at line 6, “the continuous beam” should be –a continuous beam of the continuous beams--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 16-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the beams” at line 9, which is confusing. It is unclear which beam among the numerous claimed beams is “the beams”. It is assumed “the beams” is the “double beam”.
Claim 1 recites that “the floor slab can further adopt in part or completely a reinforced lightweight composite floor slab”, which is confusing. The meets and bounds of the claim are unclear at least because it is not clear whether the floor slab does or does not include this reinforced lightweight composite structure that it “can” have, it is unclear what is meant by “adopt”, and because if it does in fact include the reinforced lightweight composite structure, then it is unclear to what extend it includes the reinforced lightweight composite structure (in part or completely). 
Claim 1 recites, starting at line 14, structures separated by multiple occurrences of the term “and/or”, which is confusing, as the meets and bounds cannot be discerned because of the numerous possible structures formed by the combinations of the term “and/or”. 
Claim 2 recites “a vertical member of truss beam (213), and a diagonal member of truss beam (134)”, which is confusing, as the truss beam is apparently the beam of Fig. 7-1, which is already recited in claim 1 as a continuous double beam. 
Claim 2 recites, at line 6, the “beam”, singular comprises several different types of beam, which is confusing, as claim 1 recites only one singular beam.
Claim 2 recites, at lines 7-8, “the beam comprises…an upper chord of truss beam (131), a bottom chord of truss beam (132)”, which is confusing, as it is apparently the continuous double beam that has these components, not a truss beam.
Claim 2 recites, at lines 9, and 21-22, that the continuous single beam is formed by a slice truss comprising an upper chord, a bottom chord, and diagonal support, which is confusing, as these are parts of the continuous double beam, not the single beam.
Claim 4 recites that the continuous single beam comprises single beams, plural, which is confusing, as it is no longer continuous when it comprises a plurality of single beams.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 8 - are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (9,803,364) in view of Ospina (7,624,550)
1, 6.	Hsieh teaches a three-dimensional lightweight steel framing system comprising:
a beam
a column 2
a wall body, Fig. 2b
a purlin 5, and
a lateral resistant mechanism comprising a diagonal support 10, wherein the beam is a continuous double beam (“double continuous beam”) comprising two identical continuous single beams attached at both sides of the column the continuous single beams kept continuous at the junction with the column, Fig. 3. 
Hsieh does not expressly teach a floor slab. Ospina discloses floor slab (7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a floor slab in Hsieh for a sturdy floor. 
Finally, regarding the claimed, as best understood in light of the numerous indefiniteness rejections, additional floor slab structure, Ospina teaches the floor slab further comprises a reinforced lightweight composite floor slab over a purlin 14, Fig. 1, corrugated steel deck 4, and mesh 16. Ospina does not expressly teach the claimed dimensions or screw used to attach it. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed dimensions and screws used to attach the deck for strength.

2.	Hsieh in view of Ospina teaches the three-dimensional lightweight steel framing system of claim 1, Hsieh further teaching the column comprising:
a structural major column (the end column, Fig. 2b)
a minor column 2, 
a wall reinforcing column (the middle column, Fig. 2b),
a vertical member 11 of the continuous double beam, and a diagonal member 7 of continuous double beam; and the continuous single beam is formed by a C-shaped steel member, Fig. 4, the column is formed by a C-shaped steel member, Fig. 1a, and the continuous single beam is connected to the column by means of a bolt passing through a connection hole on the web of the continuous single beam and a connection hole on the column and fixing with nuts, Fig. 4. 

3.	Hsieh in view of Ospina teaches the three-dimensional lightweight steel framing system of claim 2, Hsieh further teaching the C-shaped steel member are provided with curled lips (flanges), and an upper flange and a bottom flange of the U-shaped steel member (Fig. 2-1B), an upper flange and a bottom flange of the C-shaped steel member have an identical width, Fig. 4.
The limitation “formed by cold rolling” is a product by process limitation. 

4.	Hsieh does not expressly teach that the continuous single beam comprises a plurality of single beams connected via at least one overlapped connection or at least one beam connector. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the continuous single beam to comprise single beams connected via overlapped connection or beam connector for accommodating spans longer than are practical to use one, single beam. 

8.	Hsieh does not expressly teach a reinforced mechanism. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Hsieh to comprise a reinforced mechanism in the form of, for example, essentially any of the numerous claimed as best understood reinforced mechanisms for strength and general system integrity. Additionally, Examiner notes that the claim is exceedingly broad, as it simply recites that the invention comprises a reinforced mechanism, without any associate language that structurally relates the reinforced mechanism to even one other claim element.  

Claims 16-17 - are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Ospina and in further view of Bowman (7,677,009).
16, 17.	Hsieh in view of Ospina does not teach the reinforced mechanism comprises the claim 16-17 structure. Bowman, col. 4, lines 43-49, teaches that it is old in the art to arrange a gasket (“expanded polymer matrix) between an article (“panel”) and a longitudinal reinforcing member. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the gasket/member to “act as a thermal break”, col. 4, line 49. 

Claim 19 – is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Ospina and in further view of Nasimov (7,140,155). 
19.	Hsieh in view of Ospina does not teach the claimed as best understood reinforced mechanism comprises the claim 19 structure. Nasimove teaches the claimed as best understood structure at least in Figs. 3-4, and col. 5, lines 42-68. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include such structure to securely hold the Hsieh track to the foundation during a hurricane. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Drawings
Regarding the drawing objection, Examiner notes that Applicant’s representative has provided an argument relevant to a claim, claim 18, that has been canceled. In any case, Fig. 9 clearly does not “show the actual connection” as argued. 

112 2nd Rejections 
Regarding the response to the 112 2nd indefiniteness rejections, Examiner remarks that, contrary to Applicants comment on these indefiniteness rejections (the sole comment on the rejections is that they have been addressed without any accompanying explanation of why that it is the case), Applicant has not addressed many of these rejections. In the interest of compact prosecution, Examiner suggests Applicants representative inquire specifically about any of the rejections that are not understood. One example is the indefinite language such as “can” previously rejected in claims 5 and 6 has been repeated in the current amended claims (see the 112 2nd of claim 1 above). 

103 Rejections
Page 13 - Regarding the argument “that Ospina (7,624,550) fails to disclose a reinforced lightweight composite floor slab (31)”, Ospina clearly discloses a reinforced lightweight composite floor slab in Figs. 1 and 2. 
Page 13 - Regarding the argument that “Hsieh does not disclose or otherwise teach a purlin (16), a floor slab and a lateral resistant mechanism comprising a diagonal support (41) or a lateral resistant bracing (42)…”, this is true because the rejection of claim 1 is a 103 combination rejection in which this structure is taught by secondary reference, Ospina as detailed in the rejection. 
Page 14 – Applicant argues that “Ospina requires rebars welded to the steel beam or the steel column for an integral combination of the concrete, the structural element and the rebars” and “Applicant is not directed to floors and roofs using rebar or reinforced concrete diaphragms”. Examiner is unable to sufficiently discern the grounds of this argument. A clearer association to the actual claim language is suggested. If, for example, the argument is that Ospina discloses addition structure than that which is claimed (or even disclosed), then it is unclear why such Ospina structure cuts in favor of the non-obviousness of the combination of Hsieh in view of Ospina. 
Page 14 - Regarding the argument that “Hsieh does not disclose or otherwise teach a purlin (16), a floor slab and a lateral resistant mechanism comprising a diagonal support”, this is true because the rejection is a 103-combination rejection in which this structure is taught by secondary reference, Ospina as detailed in the rejection. Examiner points out that this is not a 102-anticipation rejection.  
Page 15 - Regarding the argument that “Applicant has amended claim 3 to address the process limitation”, Applicant has not amended claim 3 to address the process limitation because the limitation “cold rolled” is still in the claim. In other words, any steel reel formed by any process that imparts structure similar to cold rolling to the reel meets the claim limitation. 
Page 16 - Regarding Applicant’s explanation of the term “continuous”, while it is not clear what this term has to do with “structural analysis and structural behavior” or why Applicant believes Examiner took it mean anything having to do with “the materiality of the beam”, Examiner notes that the meaning of this term is sufficiently clear, as if it were not, a 112 2nd rejection would have been made in claim 4 and claim 1.  
Page 17 - Regarding the comment that “Applicant respectfully requests the Examiner to reconsider the rejection” of claim 8, without any accompanying argument as to why Examiner should so consider the rejection, Examiner notes that the claim is exceedingly broad, as it simply recites that the invention comprises a reinforced mechanism, without any associate language that structurally relates the reinforced mechanism to even one other claim element.  
Page 18 - Regarding the comment that “Applicant respectfully requests the Examiner to reconsider the rejection” of claim 11 (without any accompanying argument as to why Examiner should so consider the rejection), Examiner notes that absent argument from Applicant, Examiner is unable to thoroughly reconsider the rejection. 
Page 19 - Examiner appreciates the detail provided as to the nature of the claimed “additional component” reinforced mechanism, and specifically, that the structure represented by numeral 511 is not necessarily that associated with the claimed “additional component”. Examiner acknowledges that the “additional component” may be more accurately considered to be the wooden member shown in Fig. 2-1F. However, and importantly, claim 16 recites that while the additional component can be the “square-shaped wooden member”, it can also be one of several other components (any of the different claimed shaped steel members). As such, for the claim to reads on a reference, the reference need only teach one of the components. 
Page 20 - Regarding the comment that “Claims 18-25 have been cancelled”, Examiner notes that claim 19 has not been cancelled, and after review by Examiner, the rejection of claim 19 is maintained. 
Finally, the three documents received on 6/23/2022 were not cited on an IDS and are therefore not considered.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633